68 F.3d 461
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claude Delmus SHAFER, Plaintiff-Appellant,v.Margaret McLeod CAIN;  Stephen U. Baer;  Deanna F. Sims,Defendants-Appellees.Claude Delmus SHAFER, Plaintiff-Appellant,v.Thomas S. HODGES;  Marshall Robinson;  Garlin L. Gouchenour;Duane Camron;  Samuel A. Lindawood;  Paul E.Taylor;  Stephen U. Baer, Defendants-Appellees.Claude Delmus SHAFER, Plaintiff-Appellant,v.W.R. GOOD;  Margaret Mcleod Cain, Defendants-Appellees.
Nos. 95-6194, 95-6195, 95-6204.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1995.Decided Oct. 19, 1995.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-94-50052-R, CA-94-50054-R, CA-94-50053-R)
Claude Delmus Shafer, Appellant Pro Se.  Frank Anthony Mika, Waynesboro, Virginia;  John Francis Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia;  J. Ross Newell, III, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia;  Margaret McLeod Cain, Charlottesville, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals from the district court's orders denying relief on his three 42 U.S.C. Sec. 1983 (1988) complaints.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  No. 95-6194, Shafer v. Cain, No. CA-94-50052-R (W.D.Va. Jan. 17, 1995);  No. 95-6195, Shafer v. Hodges, No. CA-94-50054-R (W.D.Va. Jan. 17, 1995);  No. 95-6204, Shafer v. Good, No. CA-94-50053-R (W.D.Va. Jan. 13, 1995).  We deny Appellant's motion for the appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED